Filed Pursuant to Rule 424(b)(3) Registration No. 333-144721 VeruTEK Technologies, Inc. 3,270,327Shares of Common Stock This prospectus relates to the public offering of up to3,270,327 shares of our common stock, par value $0.001 per share, which may be sold from time to time by the selling security holders of VeruTEK Technologies, Inc. named in this prospectus. The selling security holders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. We cannot assure you that the selling security holders will sell all or any portion of the shares offered in this prospectus. The total number of shares sold herewith consists of the following shares issued or to be issued to the selling security holders: (i) up to 1,685,000 shares issued or issuable upon conversion of Secured Convertible Notes; (ii) 809,276 shares issuable upon the exercise of warrants and (iii)776,051 shares of common stock. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We will, however, receive proceeds from the exercise, if any, of warrants to purchase 809,2761 shares of common stock. All costs associated with this registration will be borne by us. Our common stock is currently traded on the OTC Bulletin Board under the symbol “VTKT”. The last reported sales price per share of our common stock on the OTC Bulletin Board on April30,2008 was The Securities offered hereby involve a high degree of risk. See “Risk Factors” beginning on page6. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. The date of this prospectus is May 1, 2008. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. VERUTEK TECHNOLOGIES, INC. TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 6 Use of Proceeds 16 Selling Security Holders 23 Plan of Distribution 22 Market for Common Equity and Related Stockholder Matters 25 Description of Business 26 Management’s Discussion and Analysis or Plan of Operation 34 Directors, Executive Officers, Promoters and Control Persons 42 Executive Compensation 43 Certain Relationships and Related Transactions 47 Security Ownership of Certain Beneficial Owners and Management 48 Description of Securities to be Registered 49 Indemnification for Securities Act Liabilities 49 Legal Matters 50 Experts 50 Changes in and Disagreements withAccountants on Accounting and Financial Disclosure 51 Where You Can Find More Information 52 Consolidated Financial Statements F-1 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. 2 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information you should consider before investing in the securities.Before making an investment decision, you should read the entire prospectus carefully, including the “RISK FACTORS” section, the financial statements and the notes to the financial statements.We conduct our business operations through VeruTEK Technologies, Inc., a Delaware corporation (“VeruTEK-Delaware”), our wholly-owned subsidiary.As used hereinafter in this prospectus, the terms “VeruTEK”, “we,” “us,” or “our” refer to VeruTEK Technologies, Inc., a Nevada corporation, and our wholly owned subsidiary, VeruTEK-Delaware. On May 9, 2007,VeruTEK Technologies, Inc., a Nevada corporation (formerly known as Streamscape Minerals, Inc.) ("VeruTek-Nevada") entered into and closed a share exchange agreement with VeruTEK-Delaware, and each of VeruTEK-Delaware's shareholders (the "Purchase Agreement").Pursuant to the Purchase Agreement, VeruTek-Nevada acquired all of the issued and outstanding capital stock of VeruTEK-Delaware from the VeruTEK-Delaware shareholders in exchange for 16,684,112 shares of VeruTEK-Nevada common stock.In addition, on May 9, 2007, upon acquiring VeruTEK-Delaware, a Bridge Loan issued by VeruTEK-Delaware was converted into 750,000 shares of VeruTek-Nevada common stock.In addition, as a result of the conversion, accrued interest expense of $20,833 was paid through the issuance of 26,051 shares of our common stock resulting in an aggregate issuance of 776,051 shares of common stock.VeruTek-Nevada also issued common stock purchase warrants to purchase 776,051 shares of common stock exercisable at $1.20 per share. VeruTEK-Delaware was organized as a Delaware corporation on February 1, 2006.VeruTEK-Delaware was formed to develop and commercialize new technologies in the field of environmental remediation.VeruTEK-Delaware provides technical and consulting services to clients to resolve complex environmental remediation matters at a wide range of waste sites, principally by combining surfactant and oxidant chemistries. VeruTEK reported a net loss of approximately $4.2 million for the year ended December 31, 2006 and a net loss for the year ended December31, 2007of approximately $5.9 million.VeruTEK has traditionally suffered operating losses and negative cash flows from operations since inception and, at December, 31, 2007, VeruTEK had an accumulated deficit of approximately $10.1 million. Our principal executive offices are located at 65 West Dudley Town Road, Suite 100,
